1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   MICHAEL W. WRIGHT,                         )    Case No. CV 17-7939-GW (JEM)
                                                )
12                        Petitioner,           )
                                                )    ORDER ACCEPTING FINDINGS AND
13                 v.                           )    RECOMMENDATIONS OF UNITED
                                                )    STATES MAGISTRATE JUDGE
14   S. HATTAN,                                 )
                                                )
15                        Respondent.           )
                                                )
16

17          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18   records on file, and the Report and Recommendation of the United States Magistrate
19   Judge. Petitioner has filed Objections, and the Court has engaged in a de novo review of
20   those portions of the Report and Recommendation to which Petitioner has objected. The
21   Court accepts the findings and recommendations of the Magistrate Judge.
22          IT IS ORDERED that: (1) Respondent’s Motion to Vacate Order Requiring
23   Return/Answer to Petition is granted; and (2) Judgment shall be entered dismissing the
24   action with prejudice.
25
     DATED: December 4, 2018
26                                                         GEORGE H. WU
                                                    UNITED STATES DISTRICT JUDGE
27

28
